 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   LARISSA SCHUSTER,                               Case No. 1:12-cv-01482-AWI-SAB-HC

10                  Petitioner,                      ORDER DIRECTING RESPONDENT TO
                                                     LODGE COPY OF ENTIRE VIDEO
11          v.                                       FOOTAGE OF PRETRIAL INTERVIEW
                                                     OBTAINED FROM FRESNO COUNTY
12   JANEL ESPINOZA,                                 SUPERIOR COURT

13                  Respondent.

14

15          On August 14, 2019, counsel for Respondent filed a status report, informing the Court

16 that counsel is in possession of video footage copied from the Fresno County Superior Court that

17 contains the first one hour and thirty-eight minutes of Petitioner’s pretrial interview plus

18 approximately fifty-six additional minutes of footage. Counsel states that more time is needed to

19 translate the footage from VHS to digital media. (ECF No. 153).
20          Accordingly, within ten (10) days of the date of service of this order, Respondent SHALL

21 LODGE with the Court a copy of the entire video footage of Petitioner’s pretrial interview

22 obtained from the Fresno County Superior Court in an acceptable media format.

23
     IT IS SO ORDERED.
24

25 Dated:     August 15, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
